USDC IN/ND case 1:17-cr-00038-DRL-SLC document 114 filed 04/07/21 page 1 of 1


                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF INDIANA
                                  FORT WAYNE DIVISION

 UNITED STATES OF AMERICA,

                         Plaintiff,

           v.                                               CAUSE NO. 1:17-cr-38 DRL-SLC

 TITO SANABRIA,

                         Defendant.

                                              ORDER
       The court has reviewed the findings and recommendation of Magistrate Judge Susan Collins

filed March 23, 2021. Tito Sanabria pleaded guilty to count 2 of the three-count indictment: possession

with intent to distribute methamphetamine. See 21 U.S.C. § 841(a)(1). No party objected, and the time

to object has passed. The court now adopts the findings and recommendation in their entirety,

including the Magistrate Judge’s finding under the CARES Act. Subject to this court’s consideration

of any plea agreement pursuant to Federal Rule of Criminal Procedure 11(c), the plea of guilty to this

offense as charged in the indictment is hereby accepted, and the defendant is adjudged guilty of this

offense.

       SO ORDERED.
       April 7, 2021                                   s/ Damon R. Leichty
                                                       Judge, United States District Court
